ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                      )
                                                   )
  Securityhunter, Inc.                             ) ASBCA No. 61236
                                                   )
  Under Contract No. N39430-13-D-1265              )

  APPEARANCES FOR THE APPELLANT:                      James Y. Boland, Esq.
                                                       Venable LLP
                                                       Tysons Corner, VA

                                                      Michael T. Francel, Esq.
                                                      Dismas N. Locaria, Esq.
                                                       Venable LLP
                                                       Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      David M. Marquez, Esq.
                                                      Susannah M. Mitchell, Esq.
                                                       Trial Attorneys

                                  ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 2, 2021



                                                HEIDI L. OSTERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61236, Appeal of Securityhunter,
Inc., rendered in conformance with the Board’s Charter.

       Dated: June 2, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals